Citation Nr: 1138447	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to February 21, 2006, 10 percent disabling from February 21, 2006, to August 2, 2009, and 20 percent disabling as of August 3, 2009.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  This appeal was previously remanded in December 2009 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hearing loss is productive of no more than Level III hearing acuity in both ears throughout this appeal.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to February 21, 2006, for a rating in excess of 10 percent from February 21, 2006, to August 2, 2009, and a rating in excess of 20 percent as of August 3, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  

A review of the claims file reveals that letters sent to the Veteran in January 2006 and March 2006 satisfied VA's duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Both letters were sent to the Veteran prior to the adjudication of his claim in April 2006.  As such, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2011).  In this regard, the Veteran's service treatment records are associated with the claims folder, as well as all relevant non-VA and VA treatment records.  

With regard to the Veteran's VA treatment records, the Board acknowledges that the VA records obtained following the December 2009 remand contain an audiology clinic note dated in August 2009 indicating audiological testing was performed, but that the note does not contain the results of such testing.  Generally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, and must therefore be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, however, the results of the August 2009 audiological testing were reported by the examining audiologist in the June 2010 VA examination report.  As such, the Board finds that remanding this appeal for the sole purpose of obtaining these records would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  In this regard, the results of the audiogram are of record; thus, there is no prejudice in proceeding with a determination at this time.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005).  

The Veteran was afforded two audiological examinations during the pendency of this appeal for the purpose of obtaining evidence regarding the severity of his bilateral hearing loss disability.  Both of these examination reports contain reliable pure tone threshold and speech discrimination scores that are relevant to the applicable schedular rating criteria.  The earlier examination, dated in February 2006, does not contain any description of the functional effects of the Veteran's hearing loss disability on his occupational functioning and daily activities, nor does it appear that the examining audiologist had an opportunity to review the claims file prior to the examination.  However, a review of the claims file was completed at and a description of the occupational effects of the Veteran's hearing loss is contained in the June 2010 VA examination.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the earlier VA audiological evaluation of record does not contain findings relevant to the impact of the Veteran's hearing on his daily and occupational living.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit notes that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, while it is noted that the earlier VA examination failed to address the impact of the Veteran's hearing loss on his daily living, the Board finds, in relying on the decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that it is not necessary to do so and therefore will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).  As such, the Board finds that the Veteran was provided a VA audiological examination that is adequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.2 (2011).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that VA must ensure that any VA examination undertaken during an appeal is adequate).  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction, the Board previously remanded this appeal in December 2009.  The purpose of this remand was to request information from the Veteran regarding any evaluation and/or treatment of hearing loss, obtain outstanding VA treatment records from VA medical facilities in Mount Vernon and Kansas City, Missouri, and provide the Veteran with a VA examination that adequately evaluated the severity of his current disability.  

A review of the file reveals that a March 2010 letter expressly requested that the Veteran identify all providers that have evaluated and/or treated his hearing loss.  As the Veteran did not identify any non-VA treatment, the Agency of Original Jurisdiction (AOJ) took no further action.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).  It did, however, request outstanding VA treatment records from the aforementioned VA medical facilities, and a review of the January 2011 supplemental statement of the case indicates that such records were associated with the claims file and reviewed prior to readjudication of the Veteran's appeal.  The Veteran was also provided with a new audiological examination in June 2010, which, as discussed above, the Board has found to be adequate for rating purposes.  

The Board has previously discussed the fact that the results of August 2009 audiological testing was not obtained by the AOJ, including why no remand is necessary and there is no prejudice to the Veteran; thus, it will not repeat its discussion here.  Rather, it will find that there has been "substantial compliance" with the December 2009 remand directive to obtain any relevant, outstanding VA treatment records given that the results of the August 2009 audiological testing are contained within the June 2010 VA examination report.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 (2011).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Historically, the Veteran was in receipt of service-connected compensation benefits for bilateral hearing loss, evaluated as noncompensable (i.e., zero percent disabling).  In January 2006, the Veteran submitted an increased rating claim, asserting that he is entitled to a compensable rating for this disability.  An April 2005 RO rating decision continued the noncompensable rating and the Veteran appealed this decision to the Board.  In December 2009, the Board remanded this appeal for additional development and, following the requested development, the RO issued a rating decision, dated in January 2011, increasing the evaluation for bilateral hearing loss from noncompensable to 10 percent, effective February 21, 2006, and from 10 percent to 20 percent, effective August 3, 2009.  

As of the date of this decision, the Veteran has not withdrawn his appeal and/or indicated satisfaction with any of the evaluations assigned by the RO in the January 2011 rating decision.  Thus, this appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an original or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

In evaluating this appeal, the Board has considered the propriety of the above rating assignments.  Additionally, it has considered whether the stages (or effective date of each disability rating increase) assigned by the RO are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Unfortunately, for reasons discussed below, the Board concludes that the evidence of record does not support disability ratings higher than those assigned by the RO at any time during this appeal and a preponderance of the evidence is against this claim.  As such, the appeal shall be denied.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained during audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

Generally, to calculate the degree of disability from hearing impairment, both the average hearing threshold level and the speech discrimination score are charted on Table VI of the Rating Schedule, which was designed to provide a Roman numeral designation for each ear ranging from Level I for essentially normal acuity through XI for profound deafness.  See 38 C.F.R. § 4.85.  Table VII is then consulted to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See id.  However, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used to, whichever results in the higher Roman numeral designation.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

Turning to the evidence of record, the Veteran submitted a private audiological examination dated in January 2006 in support of his claim for an increased rating.  He was also evaluated by the VA in February 2006 for the specific purpose of obtaining pure tone threshold and speech discrimination test results.  A review of both examinations reveals a pure tone threshold average, in decibels, of 64 for the right ear and 49 for the left ear.  Speech audiometric testing was conducted at both the private and VA audiological evaluations.  However, for purposes of the present appeal, only the results of the February 2006 VA examination may be used to calculate his disability rating because the private evaluation utilized the W-22, rather than the Maryland CNC, word list required by VA regulation.  See 38 C.F.R. § 4.85(a).  


HERTZ


1000
2000
3000
4000
AVERAGE
Jan. 2006 RIGHT
30
60
80
85
64
Jan. 2006 LEFT
35
35
60
65
49
Feb. 2006 RIGHT
35
65
75
80
64
Feb. 2006 LEFT
40
35
55
65
49

Entering the above average pure tone thresholds and speech recognition abilities into Table VI reveals numeric designations of hearing impairment of III for the right ear and II for the left ear.  See 38 C.F.R. § 4.85.  Entering these category designations into Table VII (III and II) results in no more than a noncompensable (or zero percent) disability rating under Diagnostic Code 6100.  

Thereafter, the next evidence of audiological testing is at an August 2009 VA audiology clinic appointment.  The June 2010 VA examination report contains the results of this testing and reflects pure tone thresholds, in decibels, as follows:  


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
80
75
75
70
LEFT
50
50
55
70
56

Speech audiometric performed at the August 2009 evaluation revealed speech recognition ability of 88 percent in both ears.  Unfortunately, the June 2010 VA examination report notes that the NU-6, and not the Maryland CNC, word list was used by the audiology clinic.  Therefore, as with the January 2006 private evaluation, the Board may not use these scores to evaluate the Veteran's hearing.  See 38 C.F.R. § 4.85(a).  It also may not apply the special regulatory provisions (i.e., Table VIa), which utilize only the pure tone thresholds to obtain a Roman numeral designation for each ear, because the August 2009 audiological evaluation does not demonstrate a pure tone threshold of 55 decibels or more at each of the four relevant frequencies, nor does it show a pure tone threshold of no more than 30 decibels at 1,000 Hertz and a pure tone threshold of at least 70 decibels at 2,000 Hertz.  See 38 C.F.R. § 4.86.  

Absent valid speech recognition scores for August 2009, the Board will utilize the scores obtained using the Maryland CNC word list at the February 2006 and June 2010 VA examinations.  To ensure all reasonable doubt has been afforded to the Veteran, the Board will use the "worst" score for each ear (i.e., 84 percent for the right and left ears).  Entering the average pure tone thresholds obtained in August 2009 and the speech recognition abilities obtained in February 2006 and June 2010 into Table VI reveals the highest numeric designation of hearing impairment for the right ear is III and for the left ear is II.  See 38 C.F.R. § 4.85.  Entering these category designations into Table VII (III and II) again results in no more than a noncompensable (or zero percent) disability rating under Diagnostic Code 6100.  

The final audiological evaluation of record is the June 2010 VA examination.  At such time, the following pure tone thresholds were found:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
80
75
75
69
LEFT
40
70
70
75
64

Speech audiometric performed at the June 2010 examination revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the right ear is II and for the left ear is III.  See 38 C.F.R. § 4.85.  Entering these category designations into Table VII (II and III) again results in no more than a noncompensable (or zero percent) disability rating under Diagnostic Code 6100.  

The Board acknowledges that the RO awarded the Veteran increased evaluations for service-connected bilateral hearing loss during the pendency of this appeal.  These compensable evaluations (10 and 20 percent) appear to have been awarded using the special provisions for "exceptional hearing patterns" under 38 C.F.R. § 4.86(a) (i.e., Table VIa).  It is clear from the above audiometric testing results, however, that the Veteran's hearing has, at no time during this appeal, demonstrated an exceptional hearing pattern (defined as thresholds at each of the four relevant frequencies or a pure tone threshold of no more than 30 decibels at 1,000 Hertz and a pure tone threshold of at least 70 decibels at 2,000 Hertz).  See 38 C.F.R. § 4.86(a).  As such, application of Table VIa is not appropriate and cannot be used to support a claim for increased ratings.  

The Board has reviewed the remaining record for additional evidence with which to rate the Veteran's service-connected bilateral hearing loss.  However, there are no additional audiometric findings available with which to evaluate the Veteran's bilateral hearing loss disability.  Therefore, inasmuch as the competent evidence fails to show that the Veteran's bilateral hearing loss meets the criteria for a compensable disability for the entirety of this appeal, the Board finds a preponderance of the evidence is against assigning ratings in excess of those awarded by the RO.  Furthermore, the evidence fails to support any change in the stages assigned by the RO.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board is sympathetic to the Veteran's lay assertions regarding the severity of his complaints.  However, in the assignment of a disability rating for hearing loss, the Veteran is not competent to provide evidence regarding the pure tone thresholds and speech discrimination scores used to rate his disability.  Therefore, even when considering the principles of reasonable doubt, the evidence of record shows a stable, noncompensable hearing loss throughout this appeal.  See 38 C.F.R. § 4.85; see also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2011).  As such, his claim of entitlement to increased ratings must be denied.  

The above determination is based upon application of the pertinent provisions of VA's Rating Schedule.  Consideration should also be given, however, to whether a veteran's disability picture presents exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  

The Veteran has presented lay evidence that his hearing loss results in difficulty with conversational speech, especially under adverse conditions (i.e., crowded rooms).  He has not identified any specific effects on employment.  The symptomatology as described by the Veteran is, in the Board's opinion, contemplated by the current rating criteria used to rate his hearing loss disability.  In this regard, the rating criteria for a hearing loss disability, as described above, focus on hearing sensitivity and speech discrimination abilities.  As such, it appears that the disability rating presently assigned to the Veteran's hearing loss disability reasonably contemplates his disability level and impairment in earning capacity.  Therefore, no extra-schedular referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to February 21, 2006, 10 percent disabling from February 21, 2006, to August 2, 2009, and 20 percent disabling as of August 3, 2009, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


